Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  WPP is not defined in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 21, 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Galpin et al. US 2020/0068200
Galpin discloses:
2. and under similar and complementary rationales 1, 21, and 22. A video decoder configured to decode coding data from the data stream, the coding data comprising, by block based encoding, pictures of a video encoded thereinto and comprising quantization information associating, for each of blocks of the pictures, a quantization parameter, decoding, for a predetermined block of the current picture, the quantization parameter associated with the predetermined block from the data stream using spatial prediction and in a manner independent from quantization parameters of blocks outside a spatial neighborhood which covers neighbor blocks of the picture immediately adjacent to the predetermined block (0134; Fig. 7; 0114-6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galpin in view of Zhang et al. US 2016/0353112
3. The video decoder of claim 2, configured to perform the decoding, by block based decoding, the pictures of the video from the coding data using an filter, setting a filter parametrization setting of the filter for a current picture dependent on the quantization parameter associated with the blocks of the current picture (0135-7).
Galpin does not explicitly disclose the following, however Zhang teaches in-loop or post filter (0116; 0206)
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to also be used to smooth pixel transitions, or otherwise improve the video quality (Zhang 0206)
	

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galpin in view of Wu et al. US 2018/0020222
4. The video decoder of claim 2, Parallel (0279)
Galpin does not explicitly disclose the following, however Wu teaches configured to in decoding, by the block based decoding, the pictures of the video from the coding data, perform the decoding of the current picture using WPP processing in stripes which partition the current picture and cross the current picture in a mutually parallel manner (0012; fig. 6).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to reduces syntax coding dependency between CTU rows (Wu 0012)

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galpin in view of Okawa US 2021/0329235
8. The video decoder of claim 2, 
Galpin does not explicitly disclose the following, however Okawa teaches configured to support an alternative mode for decoding the quantization parameter and derive from a signaling in the data stream whether the alternative mode is used or not (Fig. 8; 0082-7).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to arithmetically decodes the binary signals based on the occurrence probability table to generate quantization coefficients (Okawa 0085)

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301. The examiner can normally be reached flexible usually 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH W BECKER/Examiner, Art Unit 2483